UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

2 5 2003
Note: The references to Part C regulations §300.12 and §300.520(b)(3) should be
correctly cited as @303.12 and @303.520(b)(3).
Linda Goodman, Director
Connecticut Birth to Three System
Central Office
460 Capitol Avenue
Hartford, Connecticut 06106
Dear Ms. Goodman:
This is in response to your letter requesting clarification of OSEP's current regulations
under Part C of the Individuals with Disabilities Education Act (Part C) regarding
assistive technology. Under Part C, appropriate early intervention services must be
available to all eligible children and their families. Under the Part C regulations at 34
CFR {}303.12(a), early intervention services are defined as services that(1) Are designed to meet the developmental needs of each child eligible under
this part and the needs of the family related to enhancing the child's
development;
(2) Are selected in collaboration with the parents;
(3) Are provided (i) Under public supervision;
(ii) By qualified personnel, as defined in {}303.21, including the types of
personnel listed in paragraph (e) of this section;
(iii)In conformity with an individualized family service plan; and
(iv)At no cost, unless subject to {}300.520(b)(3), Federal or State law provides
for a system of payments by families, including schedule of sliding fees;
and

(4) Meet the standards of the State, including the requirements of this part.
The Part C regulations specifically include definitions for "assistive technology devices"
and "assistive technology services" among those services included under "early
intervention services." See, 20 U.S.C. § 1432(4)(E)(xiii) and 34 CFR §300.12(d)(1).
As you noted in your letter, the Discussion section for 34 CFR §303.344(d) (IFSP content
requirements) of the 1993 Regulations (for what was then Part H of IDEA) stated:

400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Linda Goodman, Director

In the context of the Part H [Part C] program, assistive technology devices are
required only if they relate to the developmental needs of the infants and toddlers
served by the program. See §303.12(a)(1). Linking the provision of those
devices to an education benefit is not appropriate under a program that serves
children from birth to age three. Part H does not require that assistive technology
devices be provided to meet the medical or quotidian, life-sustaining needs of a
child.
1993 Final Part H Regulations, Subpart A - Analysis of Comments and
Responses at 58 Federal Register 40983 (July 30, 1993),
The Discussion further stated that the "Secretary reiterates that the purpose of assistive
technology devices is to meet the unique developmental needs of the child, as determined
on an individualized basis through the IFSP development process." 1bid. This
clarification is consistent with OSEP's interpretation of assistive technology under the
current Part C regulations.
I hope this response provides the necessary clarifications. Please feel free to contact
Jackie Twining-Martin, State Contact for Connecticut, at 202-205-8258 or Sarah Willis,
policy consultant in the Monitoring and State Improvement Planning Division, at 202205-8658 if you need further assistance.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

